             Case 1:05-cr-01077-RA Document 144 Filed 02/09/21 Page 1 of 1


                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 2/9/2021


 UNITED STATES OF AMERICA,
                                                                   No. 05-CR-1077 (RA)
                          v.
                                                                           ORDER
 MUSTAFA OZSUSAMLAR,

                               Defendant.


RONNIE ABRAMS, United States District Judge:

         On February 4, 2021, the Court received a letter dated January 26, 2021 from Mr. Ozsusamlar,

requesting a sentence reduction pursuant to the First Step Act and seeking compassionate release in light

of COVID-19. No later than 5:00 p.m. on Tuesday, February 16, 2021, the Government shall advise the

Court of whether it has any objection to that request and, if so, provide the basis for that objection.

         Mr. Ozsusamlar also requests the appointment of counsel from the Federal Defenders. In light of

a conflict with that office, the C.J.A. attorney assigned to receive cases on this day, Raoul Zaltzberg, is

hereby ordered to assume representation of Mr. Ozsusamlar for the purpose of his motion for sentence

reduction.    As soon as possible, Mr. Zaltzberg shall submit to the Court documentation of Mr.

Ozsusamlar’s medical condition and any other information supportive of his motion.

         The Clerk of Court is directed to mail a copy of this order to Mr. Ozsusamlar at the address listed

in his motion.

SO ORDERED.

Dated:       February 9, 2021
             New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
